Exhibit 10.1 SEPARATION AGREEMENT AND GENERAL RELEASE This Transition and Separation Agreement (the “ Agreement ”) is made by and between and Donald DeMorett (“ Employee ”) and MOCON, Inc., 7500 Mendelssohn Ave. N., Minneapolis, MN 55428 (the “ Company ”) (each a “ Party ” and together the “ Parties ”). RECITALS WHEREAS, Employee is employed by the Company as its Chief Operating Officer; and WHEREAS, the Parties entered into an Executive Severance Agreement effective as of January 14, 2013 (as amended, the “ Executive Severance Agreement ”); and WHEREAS, the Parties wish to end their employment relationship in an honorable, dignified, and orderly manner. AGREEMENT NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED IN THIS AGREEMENT, THE PARTIES HEREBY AGREE AS FOLLOWS: 1. Definitions. All words used in this Agreement are intended to have their plain meanings in ordinary English. Certain terms are defined as follows: a. “ Released Parties ” as used in this Agreement means the Company, its affiliates, predecessors, successors, assigns, benefit plans, benefit plan administrators, insurers, shareholders, officers, directors, agents, employees and attorneys, fiduciaries of any employee benefit plan sponsored or maintained by the Company, and anyone who acted on the Company’s behalf, past and present, whether in their individual or official capacities. b. “ Claims ” means any and all actual, suspected or potential claims, suits, controversies, actions, causes of action, cross-claims, counterclaims, demands, debts or liabilities of any nature whatsoever in law and in equity, whether known, unknown, suspected or claimed, both past and present through the date the release provided in this Agreement becomes effective, against any of the Released Parties, seeking any form of relief, whether for compensatory damages, liquidated damages, punitive or exemplary damages, other damages, penalties, fines, assessments, reinstatement, back pay, front pay, attorney’s fees, specific performance, injunctive relief, reinstatement, other equitable relief, costs, disbursements or interest arising out of or connected to Employee’s employment with, relationship with, or separation of employment from the Company, including without limitation: i. Claims arising under any local, state or federal statute, ordinance, rule or regulation, including without limitation, claims under the Age Discrimination in Employment Act (“
